Citation Nr: 0308483	
Decision Date: 05/05/03    Archive Date: 05/15/03

DOCKET NO.  02-11 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
cervical spine disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from January 1972 to October 
1973 and from January 1976 to November 1979.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2001 rating decision by 
the New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  This case was 
previously before the Board in November 2002.


FINDINGS OF FACT

1.  A November 1987 rating decision denied entitlement to 
service connection for a cervical spine disability.

2.  An item of evidence received subsequent to the November 
1987 rating decision is evidence that, by itself or when 
considered with the previous evidence of record, relates to a 
fact not previously established, and raises a reasonable 
possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The November 1987 rating decision denying entitlement to 
service connection for a cervical spine disability is final.  
38 U.S.C.A. § 7105 (West 2002).

2.  Evidence received since the November 1987 rating decision 
is new and material, and the veteran's claim of entitlement 
to service connection for a cervical spine disability is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the following decision concerning the veteran's 
claim of entitlement to service connection for a cervical 
spine disability, there is no prejudice to the veteran by the 
Board proceeding with appellate review at this time without 
action to comply with the additional notice/development 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).

The veteran's claim of service connection for a cervical 
spine disability was denied by a November 1987 rating 
decision.  A claim which is the subject of a prior final 
decision may be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The question of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a).  The Board notes that 
new regulations redefine "new and material evidence" and 
clarify the types of assistance VA will provide to a claimant 
attempting to reopen a previously denied claim.  Those 
specific provisions are applicable only to claims filed on or 
after August 29, 2001.  As the current claim was filed after 
that date (September 2001), the new version of the regulation 
is applicable in this case.

Under the revised version of 38 C.F.R. § 3.156(a), new 
evidence is existing evidence not previously submitted to 
agency decision-makers.  Material evidence is existing 
evidence that, by itself or when considered with the previous 
evidence of record, relates to a fact, not previously 
established, which is necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.

In the September 2001 rating decision on appeal, the RO found 
that the veteran had not submitted new and material evidence 
to reopen his service connection claim.  The Board, however, 
must make its own determination as to whether new and 
material evidence has been presented to reopen the claim.  
See Barnett v. Brown, 83 F.3d 1380 (1996).

Evidence received since the November 1987 rating decision 
includes an October 2001 letter from the veteran's private 
physician (B.L.M., M.D.)  The private physician stated, in 
pertinent part, that the veteran's "initial injury to his 
neck and back was in July 1976," i.e., during service.  

The Board finds that the October 2001 letter from the 
veteran's private physician is evidence that, by itself or 
when considered with the previous evidence of record 
(especially a May 1987 letter from another private physician) 
relates to a fact not previously established, and raises a 
reasonable possibility of substantiating the claim.  The 
Board notes that Dr. B.L.M. has treated the veteran for over 
four years and it is clear from Dr. B. L. M.'s October 2001 
letter that he had reviewed at least some of the veteran's 
medical records (including the veteran's service medical 
records).  As such, Dr. B.L.M.'s October 2001 letter 
suggesting that the initial injury to the veteran's neck was 
in July 1976 constitutes material evidence in that it relates 
to a fact not previously established (service incurrence), 
and raises a reasonable possibility of substantiating the 
claim.

In short, the Board finds that the evidence submitted by the 
veteran is new and material under 38 C.F.R. § 3.156.  Prior 
to adjudicating this claim on the merits, however, the Board 
will be undertaking additional development pursuant to 38 
C.F.R. § 19.9(a)(2).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  38 C.F.R. § 20.903.  After giving the veteran 
notice and reviewing the response to the notice, the Board 
will prepare a separate decision addressing the issue of 
service connection for a cervical spine disability.


ORDER

New and material evidence has been submitted, and the 
veteran's claim of entitlement to service connection for a 
cervical spine disability has been reopened.  To this extent, 
the veteran's appeal is granted.




	                        
____________________________________________
	John E. Ormond, Jr.	
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

